Trudy, J.,
delivered the opinion of the court.
In passing upon the question of whether an ordinance making an extension of the limits of a municipality be reasonable, the jury must consider the proposed extension as an entirety. The question is not whether each and every portion of the territory included in the proposed extension should or should not, if considered separately, of and by itself, have been included, but whether the action of the authorities, in view of the conditions confronting the municipality at the time of the adoption of the ordinance of extension, should be sustained. Nor is the question of the return of revenue which the city may receive from the territory embraced in the extension any criterion by which to judge the reasonableness of the ordinance. Municipalities are not devised for the purpose solely, nor chiefly, of raising revenue. The power of extending corporate limits is granted not to be resorted to for the purpose alone of increasing the income of the municipality, but in order that the benefits incident to civic government may be extended to those resident in the territory adjacent to the municipality and included in the extension; and, further, that the municipality by extending its police government, its sanitary and quarantine regulations, and its more adequate fire protection, may thereby conserve the best interests of the inhabitants within its original borders, and also give to those living in the territory included in the extension more efficient protection "against devastation by fire, and by the enforcement of necessary sanitary regulations to the public health decrease the danger from disease and pestilence. These are the paramount considerations, and incidental to these *253tbe citizens included in tbe extension are entitled to share in common witb tbe other inhabitants of the municipality the conveniences of sidewalks and lighted streets, fire protection, and all other advantages of city life. Viewed in this light, the sole question presented 'by this appeal is whether or not the jury were authorized, under the facts of the case, to sustain the action of the municipal authorities in making extension, and whether any of the instructions granted the appellee furnished an erroneous guide for their deliberations. Looking back over a completed record, we cannot say that the jury were without warrant for their finding or that, they were in any wise misled by any granted instruction.
The instructions refused the appellants were incorrect either because they singled out and segregated special circumstances assumed to have operated upon the municipal authorities, and thus presented only a partial view of the ordinance, or because they contravened the statute which forbids any instruction upon the weight of evidence. In either view the action of the accomplished trial judge in refusing them was correct.

Affirmed.